Title: To John Adams from Oliver Wolcott, Jr., 20 August 1797
From: Wolcott, Oliver, Jr.
To: Adams, John



Dear Sir
Phila. Aug. 20th. 1797.

I arrived here on Friday evening from Litchfield where I had been detained much longer than I expected, having left my father & brother, as I presume, in a fair way of recovery from Sickness.
I have recd. two Letters, soliciting appointments, which I deem it my duty to transmit for consideration.
Mr. Borland was recommended as a Candidate for an Inspectorship at the time a vancancy happened by the death of Mr. Gorham. I recollect that on that occasion his character was spoken of in handsome terms by some of the first characters in Massachusetts;—if not known to the President it can easily be ascertained.
The vacancy alluded to, is that of Leo. Jarvis; as this Office is immediately subordinate to that held by the Supervisor, his opinion may be thought to deserve particular attention to me it is unknown. With respect to Mr. Hopkinson, I can say, that I esteem him one of the most respectable of the rising characters of Pensylvania—As a man of sense, education, taste, integrity & soundness of political principles, he is a worthy descendant of the late Judge Hopkinson. As a lawyer he is in point of age & standing at the bar the superior of Mr. Read (son of Senator Read) whom I have already mentioned as a candidate to the President, and in other respects at least his equal.
It is my intention to be in Phila. about the close of the present month.
With respectful Compliments to Mrs. Adams in which I am joined by Mrs. Wolcott, I have the honour to be with the greatest deference & respect / Sir, your obedt. & faithful / sevt.

Oliv. Wolcott